Citation Nr: 1637295	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-02 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as associated with exposure to herbicides in the Republic of Vietnam or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  His service included combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In a September 2015 decision, the Board remanded the claim of service connection for hypertension for further development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for hypertension, to include as associated with exposure to herbicides in the Republic of Vietnam or as secondary to service-connected PTSD.  He was afforded a VA examination to determine the nature and etiology of his hypertension in September 2009, and an addendum medical opinion was authored by the same examiner in May 2011; however, the Board found the medical opinion to be insufficient to decide the claim and therefore remanded the claim for, inter alia, a new VA examination.  

The Veteran underwent this Board-ordered VA examination in November 2015, however the examiner's etiological opinions are inadequate to decide the claim because they lack a cogent rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In general, the examiner reasoned that the hypertension is diagnosed as "essential hypertension" and therefore, by definition, it was less likely than not directly related to service or secondary to service-connected PTSD.  The examiner did not cite medical literature or provide other support for the given opinion; nor did the examiner discuss the medical literature or the January 2011 private medical opinion the Veteran submitted in support of the existence of an association between the service-connected PTSD and hypertension.  Furthermore, the examiner did not discuss whether the hypertension may be associated with presumed herbicide exposure in the Republic of Vietnam, as was requested by the Board in the remand directive.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, a supplemental medical opinion is required to address these deficiencies. 

Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain a supplemental VA medical opinion from the same examiner that conducted the November 2015 VA examination.  If that examiner is unavailable, a different physician may author the opinion.  The author must review the entire claims file in conjunction with the writing of the opinion.

In answering the following questions, the author should be aware that the Board has found the medical opinions provided in the November 2015 VA examination report to be inadequate because they lack a cogent rationale.  While there is no "reasons and bases" requirement imposed on examiners, see Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012), the Board must nonetheless be able to use the provided rationale to make a fully informed decision.  Thus, in answering the following questions, a complete rationale would be of assistance.  This would include a discussion of the pertinent evidence of record, to include the Veteran's medical history, examination results, lay statements, as well as any additional medical or lay evidence relevant to the claim.  A discussion of the medical literature related to the claims, and any medical literature or opinions the Veteran has submitted in support of his claim would also be of assistance.

A)  Approximately at what point did the Veteran's hypertension have its onset?

The Board asks this question because the November 2015 examiner stated that the hypertension clearly and unmistakably existed prior to service.  This conclusion seems to contradict the medical evidence of record that shows that the Veteran experienced elevated blood pressure readings in the early 2000s and then began treatment for the condition in 2005.  Please provide a complete rationale to accompany any approximation of the onset of the disability.

B)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during or is otherwise related to his active service, to include a presumed exposure to herbicides?

The author should note that this requires consideration of the Veteran's active service and a separate consideration of the effect of exposure to herbicides.  With regard to herbicides, the author must consider and discuss the 2012 conclusion of the National Academy of Sciences (NAS) that found "limited or suggestive evidence of an association" between herbicide exposure and hypertension (notwithstanding that VA has not added hypertension to the list of conditions for which presumptive service connection due to Agent Orange exposure is available under 38 C.F.R. § 3.309 (2015).)

C)  Is it at least as likely as not that the Veteran's hypertension was proximately caused by his service-connected PTSD?

In answering this question, the author should address the medical and lay evidence in support of the Veteran's claim, to include medical literature on this subject area and the January 2011 private medical opinion in support of a positive association.

D)  Is it at least as likely as not that the Veteran's hypertension was aggravated by his service-connected PTSD?

The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, to the extent possible, the author should attempt to establish a baseline level of severity of the hypertension prior to aggravation by the PTSD.

In answering this question, the author should address the medical and lay evidence in support of the Veteran's claim, to include medical literature on this subject area and the January 2011 private medical opinion in support of a positive association.

The examiner should also address and explain why any increase in the dosage of medication prescribed for hypertension is or is not representative of a worsening of hypertension, and, if it is representative of worsening, state whether it is at least as likely as not that such worsening is related to symptoms associated with PTSD.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




